PER CURIAM.
We affirm the trial court’s denial of the former husband’s motion for modification of child support. The court did not abuse its discretion in denying the motion, Ballantyne v. Ballantyne, 666 So.2d 957 (Fla. 1st DCA 1996), where, as here, the former husband has not met the burden of demonstrating a change in circumstances. Hand v. Kushmer, 673 So.2d 926 (Fla. 2d DCA 1996). We also affirm, as modified, the assessment of child-support arrearages against the former husband. We reduce the arrearages amount charged in paragraph four to $10,426.07. The trial court improperly ordered the former husband to pay $1,260.00 for psychiatrist/psychologist fees in contravention of the settlement agreement.
Affirmed as modified.